IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-08-00386-CR

ELZIE BELL,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                              From the County Court
                              Navarro County, Texas
                               Trial Court No. 60358


                          MEMORANDUM OPINION


       In his sole issue, Elzie Bell challenges the legal and factual sufficiency of the

evidence supporting his conviction for the misdemeanor offense of resisting arrest. We

will affirm.

       When reviewing a challenge to the legal sufficiency of the evidence to establish

the elements of a penal offense, we must determine whether, after viewing all the

evidence in the light most favorable to the verdict, any rational trier of fact could have

found the essential elements of the offense beyond a reasonable doubt. See Jackson v.
Virginia, 443 U.S. 307, 318-19, 99 S. Ct. 2781, 2789, 61 L. Ed. 2d 560 (1979). Our duty is to

determine if the finding of the trier of fact is rational by viewing all of the evidence

admitted at trial in the light most favorable to the verdict. Adelman v. State, 828 S.W.2d
418, 422 (Tex. Crim. App. 1992). Any inconsistencies in the evidence are resolved in

favor of the verdict. Curry v. State, 30 S.W.3d 394, 406 (Tex. Crim. App. 2000).

         In reviewing the sufficiency of the evidence, we should look at “events
         occurring before, during and after the commission of the offense and may
         rely on actions of the defendant which show an understanding and
         common design to do the prohibited act.” Cordova v. State, 698 S.W.2d
107, 111 (Tex. Crim. App. 1985). Each fact need not point directly and
         independently to the guilt of the appellant, as long as the cumulative force
         of all the incriminating circumstances is sufficient to support the
         conviction. See Johnson v. State, 871 S.W.2d 183, 186 (Tex. Crim. App. 1993)
         (“[i]t is not necessary that every fact point directly and independently to
         the defendant’s guilt; it is enough if the conclusion is warranted by the
         combined and cumulative force of all the incriminating circumstances.”);
         Barnes v. State, 876 S.W.2d 316, 321 (Tex. Crim. App. 1994); Alexander v.
         State, 740 S.W.2d 749, 758 (Tex. Crim. App. 1987).

         ...

                [C]ourts of appeals should adhere to the Jackson standard and
         determine whether the necessary inferences are reasonable based upon
         the combined and cumulative force of all the evidence when viewed in the
         light most favorable to the verdict.

Hooper v. State, 214 S.W.3d 9, 13, 15-17 (Tex. Crim. App. 2007).

         The Court of Criminal Appeals recently overruled Clewis v. State, 922 S.W.2d 126

(Tex. Crim. App. 1996) and factual-sufficiency review. See Brooks v. State, --- S.W.3d ---, -

--, 2010 WL 3894613, at *1 (Tex. Crim. App. Oct. 6, 2010). The court held that the Jackson

v. Virginia legal-sufficiency standard is the only standard a reviewing court should

apply in determining the sufficiency of the evidence. Id. We thus will not review the


Bell v. State                                                                           Page 2
evidence for factual sufficiency.

         Bell argues that there is no evidence the officer was attempting an arrest or that

Bell used force against the officer. A person is arrested when he has actually been

placed under restraint or taken into custody by an officer or person executing an arrest

warrant or by an officer or person arresting without a warrant. TEX. CODE CRIM. PROC.

ANN. art. 15.22 (Vernon 2007). Bell points to no authority that a person must be told he

is being placed under arrest before he can commit the offense of resisting arrest.

                A person commits the offense of resisting arrest if he intentionally
         prevents or obstructs a person he knows is a peace officer from effecting
         an arrest[, search, or transportation of the actor] by using force against the
         peace officer. TEX. PEN. CODE ANN. § 38.03(a) (Vernon 2003). We recently
         wrote:

                The Penal Code does not provide a definition of “using force
            against” or of those terms individually. Courts have concluded that
            non-cooperation with an arrest is not an act of “use of force against”
            a peace officer under the resisting arrest statute, for example:

            · shaking off an arresting officer’s detaining grip. Anderson v. State,
            707 S.W.2d 267, 269 (Tex. App.—Houston [1st Dist.] 1986, no pet.).

            · pulling away from an arresting officer after being arrested. Young
            v. State, 622 S.W.2d 99, 100-01 (Tex. Crim. App. [Panel Op.] 1981).

            · crawling away from an arresting officer. Leos v. State, 880 S.W.2d
180, 181 (Tex. App.—Corpus Christi 1994, no pet).

                 Thus, refusing to cooperate with being arrested does not
            constitute resisting arrest by force. However, we have held that
            evidence of non-cooperation combined with violent swings of the
            body and a forward movement causing the officer and the defendant
            to fall off a porch was sufficient to establish resisting arrest. Bryant v.
            State, 923 S.W.2d 199, 206 (Tex. App.—Waco 1996, pet ref’d).

         Campbell v. State, 128 S.W.3d 662, 671 (Tex. App.—Waco 2003, no pet.)
         (emphasis added). And courts have made the distinction between actions

Bell v. State                                                                             Page 3
         that endanger an officer (i.e. striking an arresting officer’s arm) and those
         actions in which there is no danger of injury to the officer (i.e. pulling arm
         away from officer). See Raymond v. State, 640 S.W.2d 678, 679 (Tex. App.—
         El Paso 1982, pet. ref’d).

Sheehan v. State, 201 S.W.3d 820, 822-23 (Tex. App.—Waco 2006, no pet.).

         The evidence viewed in the light most favorable to the verdict shows that Officer

Williams instructed Bell, who appeared to be intoxicated, to put his hands behind his

back as Bell attempted to approach a man who Bell had allegedly just assaulted. When

Bell did not comply, Officer Williams grabbed Bell’s hand in an attempt to handcuff

him. Bell then tried to pull his arm away and pushed Officer Williams, who pepper-

sprayed Bell and wrestled him to the ground. Bell ignored repeated instructions to stop

resisting, and Officer Simpson and a paramedic had to physically assist Officer

Williams in subduing Bell and applying handcuffs. Thereafter, the officers had to

forcibly put Bell in the police car.

         Based on this evidence, a rational juror could find, beyond a reasonable doubt,

that Bell was being arrested and used force against the officers. The evidence is legally

sufficient, and we overrule Bell’s issue.

         We affirm the trial court’s judgment.



                                                   REX D. DAVIS
                                                   Justice




Bell v. State                                                                             Page 4
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
       (Chief Justice Gray concurs in the judgment to the extent it affirms the trial
       court’s judgment only. A separate opinion will not issue.)
Affirmed
Opinion delivered and filed December 8, 2010
Do not publish
[CR25]




Bell v. State                                                                  Page 5